[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                        FEBRUARY 10, 2011
                            No. 10-10765                    JOHN LEY
                        Non-Argument Calendar                CLERK
                      ________________________

               D.C. Docket No. 6:09-cv-00425-GKS-DAB

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

RONDA LEE CHRISTIANSEN,

                                                        Defendant-Appellant.
                     __________________________

               Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (February 10, 2011)

Before BARKETT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
      Ronda Lee Christiansen appeals the summary judgment in favor of the

United States for unpaid taxes and penalties accrued between 1998 and 2001 and

an order of foreclosure of her property. Christiansen challenges the jurisdiction of

the district court, the validity of the order of foreclosure, and the validity of the tax

assessments. We affirm.

      Christiansen argues that the district court lacked subject matter jurisdiction,

but we disagree. Congress vested in the district courts “jurisdiction of any civil

action arising under any Act of Congress providing for internal revenue.” 28

U.S.C. § 1340. Christiansen challenges the authority of the district court to evict

her, but district courts have the right to order the sale of property encumbered by a

tax lien, 26 U.S.C. § 7403(c), and “to render such judgments and decrees as may

be necessary or appropriate” to complete that sale, id. § 7402(a).

      Christiansen makes two other challenges to the proceeding, both of which

lack merit. First, Christiansen argues that this civil action was not commenced

properly, but the record establishes that the action was approved by the Chief

Counsel of the Internal Revenue Service and commenced by the Attorney General,

id. §§ 7401, 7403. See United States v. McCallum, 970 F.2d 66, 69 (5th Cir.

1992). Second, Christiansen argues that she lacked notice of her tax liabilities, 26

U.S.C. § 6203, but the record establishes that the Service sent her Certificates of


                                            2
Assessment and Payments for 1998 through 2000, see United States v. Chila, 871

F.2d 1015, 1017–18 (11th Cir. 1989), and Christiansen did not have to be notified

that she had to pay the amounts owed based on her 2000 and 2001 tax returns, see

26 U.S.C. § 6201(a)(1).

      Christiansen, for the first time on appeal, also argues that the order of

foreclosure is invalid for three reasons, but her arguments fail. First, Christiansen

argues that the district court was required, under United States v. Rodgers, 461

U.S. 677, 103 S. Ct. 2132 (1983), to evaluate different parties’ “possessory

interests in the property” before issuing a foreclosure order, but we disagree. The

Rodgers Court ruled that district courts, before deciding not to force a sale of

property, must consider factors to protect the “paramount interest” of the

government “in prompt and certain collection of delinquent taxes,” id. at 709–11,

103 S. Ct. at 2151–52. Second, Christiansen argues that the district court could

not order her or other occupants to vacate the property before it was sold, but a

district court has the authority to sell property “upon such terms and conditions as

[it] directs,” 28 U.S.C. § 2001(a), and Christiansen lacks standing to complain

about any harm to third parties, see CAMP Legal Def. Fund, Inc. v. City of

Atlanta, 451 F.3d 1257, 1270 (11th Cir. 2006). Third, Christiansen argues that the

district court violated her right of free speech under the First Amendment by


                                          3
prohibiting her from adversely affecting the sale of her property, but this issue is

moot because the property has been sold and the proceeds have been distributed.

See Soliman v. U.S. ex rel. INS, 296 F.3d 1237, 1242 (11th Cir. 2002).

      The district court did not err by entering summary judgment in favor of the

United States. The undisputed record established that the Service had assessed

Christiansen for taxes she owed for 1998 through 2001. See Chila, 871 F.2d at

1017–18. Christiansen argues that the complaint for taxes owed from 1998 and

1999 was barred by the statute of limitation, but the “[e]xpiration of a statute of

limitations is an affirmative defense that must be pleaded,” Davenport Recycling

Assocs. v. Comm’r, 220 F.3d 1255, 1260 (11th Cir. 2000). Christiansen waived

this defense by failing to plead it.

      We AFFIRM the summary judgment in favor of the United States.




                                          4